Citation Nr: 1712985	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  10-12 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disability.

2. Entitlement to service connection for a back disability.

3. Entitlement to service connection for a bilateral foot disability (other than peripheral neuropathy), to include flat feet.

4. Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel
INTRODUCTION

The Veteran had active duty service from April 1966 to December 1972.

This case is before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from an April 2009 rating decision of the VA Regional Office (RO) in Montgomery, Alabama.  The Veteran had requested a Board hearing, but withdrew the request by November 2015 statement.      

The Board issued a February 2016 decision/remand granting service connection for hypertension.  Then claimed service connection for flat feet was expanded to include other bilateral foot problems.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Claims regarding the foot disorder, back and headaches were remanded. 

The claim of service connection for back condition herein is revised to a petition to reopen, requiring presentation of "new and material" evidence before consideration on its merits.  See 38 C.F.R. § 3.156(a) (2016).  The original claim was administratively denied in March 1973 for failure to report to VA examination.   

The Board decides the claim for service connection for headaches, and reopens the claim of service connection for back disability.  The underlying claim for back disability and claim for bilateral foot disroder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A March 1973 administrative denial letter denied the original claim for service connection for back disability for failure to report for scheduled VA examination.
The Veteran did not appeal.

2. Further evidence has been received which provides reasonable possibility of substantiating the claim.  


3. The preponderance of the evidence, including VA medical opinion, weighs against finding headaches incurred in service, or secondary to tinnitus or other service-connected disability.


CONCLUSIONS OF LAW

1. The March 1973 RO rating decision denying service connection for a back disorder became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.200, 20.302 (2016).

2. New and material evidence has been submitted to reopen the previously denied claim.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

3. The criteria are not met to establish service connection for headaches, including secondary to service-connected disabilities.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) sets forth VA's duty to notify and assist a claimant with the evidentiary development of a claim for compensation or other benefits.  38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).  

Regarding the petition to reopen service connection for a back condition, the Board is reopening the claim, then remanding for further development.  A finding regarding VCAA compliance is not required at this time.  While the Veteran did not receive notice beforehand that a petition to reopen service connection is involved, 
in light of the reopening action there is no prejudicial effect.  See generally, Bernard v. Brown, 4 Vet. App. 384 (1993).

As to a claim being decided now for service connection for headaches, the Board finds VA's duty to notify was satisfied by a September 2008 letter.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Moreover, VA's duty to assist has been fulfilled through obtaining VA and private outpatient medical records.  The Veteran has undergone VA examinations for rating purposes in 2009 and 2016.  The last examination provided according to prior Board remand for opinion addressing causal nexus to service and service-connected disabilities.  See Stegall v. West, 
11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  
The Veteran had requested a Board hearing, but withdrew the request.  There is no indication of further evidence or information to obtain.  The Board will proceed to a decision.

Petition to Reopen Service Connection for Back Condition

By March 1973 decision, the Veteran's original claim for entitlement to service connection for back disability was denied.  This was an administrative denial for failure to report to VA examination.  The requesting documentation for the examination stated it was for "low back pain (1971) not shown by treatment records"; presumably this meant the purpose of the examination was disability confirmation.  Under law, a current disability is the first requirement to establish service connection.  See Moore v. Nicholson, 21 Vet. App. 211, 215 (2007); Hicks v. West, 12 Vet. App. 86, 89 (1998); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  The Veteran did not appeal, and the administrative denial became final and binding.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.200 (2016).  

A petition to reopen the matter was received October 2007.  

When a claim to reopen is presented under section 5108, VA must first determine whether the evidence presented or secured since the last final disallowance of the claim is new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513   (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Since then VA examinations of 2009 and 2016, along with Social Security Administration (SSA) disability benefits records, confirm a diagnosis of degenerative arthritis of the lumbar spine.  That finding, in and of itself, is enough to reopen the claim.  The claim was previously denied for lack of examination to prove a back disability post-service.  Moreover, the Veteran himself offers competent reported history of back problems over the years, evidence on causal nexus that establishes still further basis for reopening.  

Accordingly, new and material evidence having been presented, the claim of service connection for back disability is reopened.  See 38 C.F.R. § 3.156(a).




Service Connection for Headaches

Under applicable VA law, direct service connection is available for current disability resulting from disease contracted or an injury sustained while on active duty service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection also may be granted for disease diagnosed after discharge where incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet.App. 247, 253 (1999).  

If there was chronic disease in service, reappearance at any later date is service-connected, unless clearly due to an intercurrent cause.  If not chronic, there must be continuity of symptomatology to link in-service disability to post-service condition.  See 38 C.F.R. § 3.303(b).  But see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (continuity of symptomatology principle limited to where involving those diseases already listed as "chronic" under 38 C.F.R. § 3.309(a)).

Certain chronic diseases, including headaches an other organic disease of the nervous system, may be presumed to have been directly incurred in active service without need for competent evidence proving a causal relationship to service, 
if manifested to a 10 percent level within one-year of service discharge. 
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Secondary service connection is available for a condition proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  Secondary service connection also applies when service-connected disability has chronically aggravated a nonservice-connected disability.  See 38 C.F.R. § 3.310(b).

Whether to award service connection depends on review of all relevant evidence, medical evidence and lay statement, and the evaluation of its competency and credibility.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Reviewing the record before it, the Board must deny the claim for service connection for headaches.  The evidence of record does not properly establish a causal relationship between current tension headaches, and active military service.  The preponderance of the evidence weighs against direct causation.  There likewise is no indication of secondary casuation with a link to service-connected disability.

For purpose of direct service connection, the evidence does not support the claim.  It is understood that the Veteran's September 1972 military separation examination indicated:  "one time severe headache, 1972, treated with medications, NCNS 
[no complications no sequelae]."  The Veteran on the August 2016 VA examination added some details, indicating the initial headache happened while he was outdoors in a hot environment and now had become a daily problem.  However, it follows that there was no more documentation of the problem for several years after service.  A June 2007 private physicians statement from a Dr. F.D. listed several conditions for which the Veteran had undergone treatment, and headaches were not listed.  Records from the VA Medical Center (VAMC) indicate around early 2015 headaches associated with occular pain.  The Veteran had provided reported history of headaches on an October 2008 statement, which only refers to the one time severe headache in service.  (See attachment to Statement in Support of Claim, dated October 18, 2008).  In fact, the Veteran appears to attribute his headaches to his tinnitus.  Nonetheless, overall, there was a significant treatment gap of over 30 years between the headache in service and when next indicated, which is a legitimate factor weighing against service connection.  
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

In addition, the August 2016 VA examiner provided an opinion unfavorable to the claim, stating "[the] Veteran had one headache that occurred during service that he was treated for and no other mention of headaches from that time.  Therefore, it is less likely than not that the claimed headache condition [was] incurred in or was caused by claimed in-service injury, event or illness."  The Board finds this opinion persausive.  It was based on a claims file review, and accurately reflects the medical history as reported by the Veteran, in this case of a largely isolated problem in service which did not reappear for many years after.  The opinion rationale is brief, but is adequate given the limited supporting medical history anyway indicating the Veteran's headaches could have started in service.  The evidence on the whole rules out direct service connection. 

Secondary service conection also is not proven.  In his October 2008 statement, the Veteran indicated that he attributed his headaches to his service-connected tinnitus, and that when the ringing got very loud he often developed bad headaches.  The Veteran is certainly competent to report such observation.  This notwithstanding, the 2016 examination report weighs agains finding secondary causation.  According to the examiner, "the Veteran's claimed headaches are reported competently to occur with worsening tinnitus, but to have a tightening bandlike quality, which according to Medscape is most consistent with his diagnosed tension headaches.  Thus, [headaches] are less likely than not related to his service-connected conditions of tinnitus and coronary artery disease. .... Chronic tension headaches often recur daily and are associated with contracted muscles of the neck and scalp.  This type of headache is bilateral and usually 'occipitofrontal.'  Thus, it is less likely than not that the Veteran's claimed condition was aggravated beyond its natural progression by a service-connected condition."

The foregoing weighs against secondary service connection, on the basis of initial causation and chronic aggravation, finding muscular tension in neck and scalp 
the likely cause of headaches, not tinnitus or other service-connected disability.  Here again, the opinion is adequately supported by medical inquiry, rationale, and at least one source of medical literature.  The Board assigns this opinion probative weight, nor is there contrary medical evidence.  The Board recognizes that the Veteran's statement that his headaches in some way were the product of tinnitus.  The above medical opinion states there was not such a causal relationship, given the type of headaches and that tension headaches of this kind usually had a different cause.  The question of causation here is complex enough and far removed enough from just requiring lay witness observation; thus, the Board assigns more probative weight to the examiner's statement and conclusion.  Again, the Board does not doubt the Veteran's own assertions.  The examiner appears to have also taken them into account.  The issue of what caused headaches is best settled here from medical evidence.   For these reasons, the claim for service conection for headaches is being denied.  The preponderance of the evidence weighing against the claim, under these circumstances, VA's benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a back disability is reopened; the appeal to this extent  
is granted.

Service connection for headaches, including as secondary to service-connected disability, is denied.


REMAND

The August 2016 VA examination stated foot and back disabilities were not due to service, in part, because the only problem at separation was subjectively reported pain.  This notwithstanding, the Board's review shows September 1972 separation notated "recurrent back pain 1970-71" and "flat feet with swelling and pain."  
The Veteran later gave lay witness account of back injury in service, and recurrence of flat feet in 1985 that required him to quit a job at the time.  Re-examination is needed for an opinion that considers the preceding.      

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's most recent VA outpatient treatment records and associate them with the Veterans Benefits Management System (VBMS) electronic claims folder.

2. Schedule the Veteran for VA examinations with a qualified physician with regard to claims for service connection for a back disability, and bilateral foot disability (other than peripheral neuropathy) including 
flat feet.  The VBMS and Virtual VA records databases must be provided to and reviewed by the examiner  in conjunction with the examination, along with a copy of this Remand.  All indicated tests and studies should be performed (including x-rays), and all findings should be set forth in detail. 

The examiner should provide an opinion whether 
the Veteran's back disorder, diagnosed as lumbar spine degenerative arthritis, was at least as likely as not 
(50 percent or greater probability) incurred in service or 
is otherwise etiologically related to service.

Also provide an opinion on whether the Veteran's 
flat feet condition (and/or other foot condition since diagnosed) was at least as likely as not (50 percent or greater probability) incurred in service or is otherwise etiologically related to service.

The examiner is requested to indicate review of the prior August 2016 examination (which addressed causation but did not accurately denote what was recorded on military separation examination).

The examiner must consider the Veteran's lay statements and provide a complete rationale for all opinions offered. If however, the examiner cannot respond to the inquiries posed without resort to speculation, he or she should further explain why it is not feasible to provide a medical opinion.

3. Review the claims file.  If any of the directives specified in this remand have not been implemented, take proper corrective action.  Stegall v. West, 11 Vet. App. 268 (1998). 

4. Then readjudicate the claims remaining on appeal, based upon all additional evidence received.  If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to 
the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________

Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


